Order entered February 6, 2020




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-01366-CR

                                 DAVID GARCIA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F18-52886-H

                                           ORDER
        We REINSTATE this appeal.
        We abated the appeal for a hearing on the State’s Exhibit 17, a CD containing redacted
recordings of jail telephone calls. The trial court held a hearing and the supplemental reporter’s
record of that hearing has been filed along with the supplemental clerk’s record with the trial
court’s findings of fact.
        Before the Court is appellant’s January 23, 2020 motion to extend time to file his brief.
We GRANT the motion and ORDER the brief, tendered that same day, FILED as of the date of
this order.
        The State’s brief is due THIRTY DAYS from the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE